By the Court.

Lumpkin, J.
delivering the opinion.
Truluck sued McDaniel on his store account; the original book of entries as put in evidence. It appeared that the items in the defendant’s account were partly charged by the plaintiff, partly by the clerk, who testified in the case; and a few items, amounting to between two and three dollars by another clerk; these were stricken out. Davis, the witness, swore to the sale and delivery of the items charged by himself; that the rest were in the hand-writing of Truluck, made along during the year; plaintiff proved that he kept correct books; one of the witnesses thought his prices pretty high, but he charged every body alike, and this was the plaintiff’s case. Defendant objected to the books going in evidence; contending that if the plaintiff kept a clerk, that the shop-keeper’s entries could not be proved by the books.
Our practice is so well settled in this State, that we will not disturb it. If all the entries are in the hand-writing of the merchant, it is not disputed, but that he may prove his account by his books. Why not if part only ? ■ Here are the entries charged by Truluck, interspersed along through the year, with the entries made by the clerk; to my mind they carry a stronger presumption of fairness, than if all were charged by the plaintiff.
A contrary rule would compel a store-keeper, if he kept a clerk a part of the time, to incur the unnecessary and burdensome expense of doing so all the time; and that is not all, the • clerk must be book-keeper, and make all the entries, although employed perhaps, mainly as a salesman, or to do the drudgery of the work. Nay, more than this; *368he must never be absent, but attend all the time to charge the sales made by his employer, and even this is but secondhand or hearsay evidence. It is absurd in every point of view ; for the shop-keeper, when he dispatches his clerk to his meals, or in the country, to liquidate au account, or collect a debt, that he should make a memorandum of his transactions in the interval, to be transferred by the clerk to the book, on his return. How does he know that his principal sold and delivered the goods?
Judgment affirmed.